Citation Nr: 1818452	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder rotator cuff and bursitis, to include as secondary to service connected status post bursitis and epicondylitis, right elbow. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to service connection for laryngitis and bronchitis.

5.  Entitlement to service connection for bilateral weakness of the peripheral vestibular system, to include as secondary to service connected tinnitus.

6.  Entitlement to an evaluation in excess of 10 percent disabling for status post bursitis and epicondylitis, right elbow.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  In January 2018, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  

In October 2015, the Board remanded the appeal for further development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claims.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015 the Board remanded all of the above claims (except service connection for a low back disability and TDIU, which were subsequently appealed) for the RO to obtain and associate with the claims file the August 2010 VA medical examination report referenced in the December 2012 statement of the case and then to readjudicate the issues on appeal.  The Board also noted there were multiple documents for other veterans that had been misfiled in this Veteran's claims file.  There is no indication the August 2010 VA medical examination report has been associated with the claims file and the RO has not readjudicated the issues on appeal.  While the Board sincerely regrets the delay, a remand is necessary to fully comply with the October 2015 Board remand instructions.  

Additionally, the Board finds it is clear there are numerous documents missing from the claims file.  For example, the August 2007 rating decision references VA treatment records, private treatment records and a prior March 2003 rating decision that are not associated with the claims file.  In fact, the only document in the file that pre-dates that 2007 rating decision is 2006 letter to the Veteran.  Absolutely none of the evidence listing in that decision is in the file.  The December 2012 supplemental statement of the case references January 2008 and May 2009 statements of the case that are not associated with the file.  It is impossible for the Board to proceed without such important procedural documents such as the Statements of the Case.  At this time, the Board will not exhaust its efforts to identity each missing document as the number is great.  It is also impossible to know if the missing Statements of the Case list other evidence that is not in the file.  VBMS does indicate the entire claims folder has been pending scanning since November 2017, so it is possible that will resolve this issue once it is completed.  Therefore, on remand, the RO must attempt to associate ALL documents related to the Veteran with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file ALL documents related to the Veteran, to include, but not limited to, the August 2010 VA medical examination report referenced in the December 2012 supplemental statement of the case, as well as the January 2008 and May 2009 statements of the case.  The RO should review the 2008 and 2009 statements of the case to ensure all evidence listed has been scanned to the file. 

2.  Considering the extent of the missing documents, the Board cannot determine if any other development is needed.  Once the full claims file has been scanned, the RO should reevaluate the evidence and determine whether there are additional VA or private treatment records that need to be obtained or whether VA examinations are necessary to evaluate the service-connected conditions or obtain etiology opinions on the claimed conditions. 

3.  After any other development is done, the RO should readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




